FILED
                           NOT FOR PUBLICATION
                                                                              OCT 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BETH ANN KUHN,                                   No. 16-35230

              Plaintiff-Appellant,               D.C. No. 3:15-cv-05109-JLR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 James L. Robart, Senior District Judge, Presiding

                           Submitted October 18, 2017**


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      Beth Ann Kuhn appeals the district court’s decision affirming the denial of

her application for disability insurance benefits under Title II of the Social Security

Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

1.    The ALJ did not commit reversible error when evaluating the medical

evidence from Kuhn’s treating cardiologists and two state agency consulting

physicians. First, the ALJ did not commit error when evaluating the medical

evidence from Kuhn’s treating cardiologists. Their clinical findings are consistent

with the ALJ’s residual functional capacity determination, as neither physician

opined on Kuhn’s limitations, and the medical record indicates that, apart from

right groin pain, Kuhn recovered normally from her surgeries. See Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“Where evidence is susceptible to

more than one rational interpretation, it is the ALJ’s conclusion that must be

upheld.”). Second, even if the ALJ committed error when evaluating the medical

evidence from the state agency consulting physicians, any such error was harmless.

The subsequently produced evidence, including the treatment notes from Kuhn’s

treating cardiologists dated March through December 2012, does not support a

finding of disability. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

(declining to reverse for harmless error when, considering the record as a whole,

the error did not affect the ALJ’s ultimate disability determination).


                                           2
2.    The ALJ did not err when evaluating the credibility of Kuhn’s symptom and

limitation testimony. The ALJ provided two legally sufficient reasons for

determining that Kuhn’s testimony was not fully credible: (1) her testimony was

inconsistent with the medical evidence, and (2) her testimony was inconsistent with

her daily activities. Rounds v. Comm'r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th

Cir. 2015). Further, these reasons were supported by substantial evidence in the

record, including Dr. Sundaram’s treatment notes, Kuhn’s agency function report,

and Kuhn’s own testimony from the administrative hearing regarding her daily

activities. This evidence is sufficient to satisfy the substantial evidence standard.

See Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (“Substantial evidence

means more than a mere scintilla, but less than a preponderance.” (internal

quotation marks omitted)).

3.    Kuhn’s remaining arguments are based on her underlying contention that the

ALJ committed reversible error in connection with its evaluation of the medical

evidence and its credibility determination. Because the ALJ did not commit any

such error, these arguments fail.

      AFFIRMED.




                                           3